DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 6/8/2021 applicant has submitted an amendment filed 9/8/2021.
Claim(s) 1, 3-5, 7, 9-11, 13-15, 18-20, has/have been amended.  Claim(s) 6, 8, 16-17, has/have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norbert Lazar on 9/14/2021.

The application has been amended as follows: 

Amend “the transcribed audible user input” in the last line of claim 1 to recite –the text--.

Amend “the transcribed audible input” in line 2 of claim 10 to recite –the text--.

–the text--.

Amend “wherein the instructions executable by the processor to perform the corresponding function comprise instructions executable by the processor to replace” in lines 2-3 of claim 19 to recite –further comprising instructions executable by the processor to replace--.
Amend “the transcribed audible input” in lines 3-4 of claim 19 to recite –the text--.

Amend “wherein the assigns the expressive meaning” in the 6th to last line of claim 20 to recite --wherein the code that assigns the expressive meaning--.
Amend “the transcribed audible user input” in the 2nd to last line of claim 20 to recite –the text--.

Claim Interpretation
	In Claim 14, “the instructions executable by the processor to perform the corresponding function” are interpreted as having implicit antecedent basis.  Claim 11 recites “instructions executable by the processor to: receive… determine… assign… perform…” and computer code conventionally includes separate pieces of code for performing different functions, and therefore the instructions which are executable to perform all of the steps of claim 11 are interpreted as including a portion of the instructions which is used to perform the corresponding function.

Claim Analysis - 35 USC § 101
	For clarity of the record, NO rejections under 101 are required for claim 20 because “storage device” is interpreted as a hardware element (based on “device”), and paragraph 38 of the Specification also excludes signal embodiments from the scope of “storage device”.

Allowable Subject Matter
Claims 1-5, 7, 9-15, 18-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 

As per Claim 1 (and similarly claims 11 and 20, and consequently claims 2-5, 7, 9-10, 12-15, and 18-19 which depend directly/indirectly on claims 1 and 11), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) wherein the assigning the expressive meaning (which is based on the determined intonation) comprises modifying a word-vector associated with the transcribed audible user input based on the intonation.
Tong [US 8,650,199], col. 2, line 65 – col. 3, line 9, describes “considering a document as a vector of terms. For example, the sentence: "The quick brown fox jumped over the lazy dog," could be considered as a vector having eight entries--one for 
2019/0251990 teaches “FIG. 7 depicts an example of modifying a sentence on the basis of the emotion types. In this example, the sentence is modified using five emotion types : surprise, happy, sad, angry, and question” (paragraph 118).
2019/0362703 teaches “Wang et al:, "Word embedding for recurrent neural network based TTS synthesis", in ICASSP 2015, p. 4879-4883, 2015. (Reference 2) X. Wang et al:, "Enhance the word vector with prosodic information for the recurrent neural network based TTS system", in INTERSPEECH 2016, p. 2856-2860, 2016. (Reference 3)”
2019/0272547 teaches “a NLP model of the system 100 may utilize deep learning models such as a convolutional neural network (CNN) that transforms a word into a word vector and long short-term memory (LS.TM.) that transforms a sequence of word vectors into intent” (paragraph 84).
10521189 teaches “Synqq has developed a semantic engine (part of the Natural Language Understanding--NLU) to improve the determination of "intents" for user commands. For example, Synqq interprets the words "find", "get", "what all", etc. as intents for "Search" of a given data set. The Semantic Engine uses word-vector to determine the most likely intent. Context in the application augments this. For example, the commands "create a meeting", "schedule a meeting", "would like to meet" all refer to the same intent to "create a meeting", and drop the user into the "create event" process. 
9984682 teaches “generating an individual word vector based on one or more words selected from the transcription”
2017/0084269 teaches “the input unit 110 receives an input word string and a topic label (S101). Next, the word vector sequence controller 111 performs calculation on individual words of the input word string to obtain a vector sequence of the words (a word string) by using a predetermined method

	Upon further search:
7434176 teaches “A mechanism used to obtain, gather or infer a users emotive state from video, audio or other media, would be used to provide inferential emotive content in lieu of author selected, encoded into an emotive state character set and transmitted along with an associated channel to a receiving application and reconstituted on the receiver end. For example Audio 401 applications, Speech to Text (STT) 409 generally filter out emotive content when converted to text. However, with sensing devices and prosodic decoders 411, the emotive content can be extracted from the audio portion of the audio channel and converted to emotive vector data-streams which retain their association with the text strings from the audio communications from which they are extracted. The extracted and decoded emotive content layer can then be encoded with the STT 409 datastream in the Emotive Content Encoder 417, which takes the emotive content from Prosodic Decoder 411 output in the form of emotive vectors with marker associations within the STT text datastream and merged with the Tong and the other references cited above in the previous reasons for indicating allowable subject matter).
	2020/0152194 teaches “The electronic apparatus may convert the prosody information in various lengths of speech 1 to a vector of a predetermined length to acquire the style token for speech 1 corresponding to sentence 1 (reference encoder). The electronic apparatus may acquire the weights by a plurality of prestored style tokens by analyzing the converted vector (style token layer)” (paragraph 170).  Paragraphs 171-172 appear to suggest performing text-to-speech synthesis based on prosody information.
Y. Ijima, H. Nobukatsu, R. Matsumura, and T. Asami, “Prosody aware word-level encoder based on BLSTM-RNNs for DNN-based speech synthesis,”,  INTERSPEECH 2017, Stockholm, Sweden, Aug. 2017, pp. 764–76 teaches “Therefore, if word vectors that take prosodic information into account can be obtained, it would be expected to improve the quality of synthesized speech” and “Comparisons of obtained word-level vectors confirmed that the proposed technique can obtain word vectors capturing prosodic information”.  Figure 1 appears to depict word vectors as the output of performing word vector conversion on input text.  This reference does not appear to describe where the word vectors are modified based on intonation with which an audible user input was provided.
Xin Wang, Shinji Takaki, Junichi Yamagishi, “Enhance the word vector with prosodic information for the recurrent neural network based TTS system”, INTERSPEECH 2016, San Francisco, USA, Sept. 2016, pp. 2856-2860 teaches “This 
2019/0362703 teaches “First, three types of conventional methods were compared. The word vector (TxtVec) obtained by a conventional method exhibits a higher F0 generation accuracy than that of Quinphone, but lower generation accuracy than use of prosodic information ( Prosodic), which is a tendency similar to that was observed in a conventional research (Reference 1). Comparison between the conventional methods and the proposed method (PropVec, the fourth embodiment) shows that the proposed method exhibits a higher F0 generation accuracy than TxtVec independently of the number of dimensions of the word vector. Moreover, under the experimental conditions here, the highest performance, which was comparable to that of Prosodic, was obtained when the number of dimensions of the word vector was set to 64. In addition, it was also shown that, with a re-learned word vector (PropVecFT, the fifth embodiment), a higher F0 generation accuracy was obtained independently of the number of dimensions of the word vector. In particular, when the number of dimensions of the word vector is 64, an F0 generation accuracy higher than that of Prosodic is obtained. These results show that the proposed method which uses large-scale speech data for word vectorization model learning is effective in speech synthesis. Finally, the effectiveness of use of the word vector and prosodic information obtained by the proposed method in combination will be verified. Comparison between PropVecFT and PropVecFT+Prosdic showed that, in all cases, PropVecFT+Prosdic gained high F0 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






EY 9/14/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658